OPINION — AG — ** HIGHWAY — BIDS — CONSTRUCTION — ADVERTISEMENT ** PART OF 69 O.S. 48 [69-48] WHICH PROVIDES THAT ALL CONTRACTS FOR CONSTRUCTION WORK ON COUNTY ROADS SHALL BE LET TO THE LOWEST RESPONSIBLE BIDDER, OR BIDDERS, AFTER ADVERTISEMENT FOR BIDS THEREON, AND, WHERE THE PROJECT ADVERTISED SHALL BE FOR THE CONSTRUCTION OF MORE THAN EIGHT MILES OF ROAD, " * * * SUCH ADVERTISEMENT SHALL PROVIDE FOR BIDS ON SECTION OF SAID ROAD NOT TO EXCEED EIGHT MILES AS WELL AS ON THE PROJECT AS A WHOLE, AND THE CONTRACT SHALL THEN BE LET SO AS TO PROVIDE THE MOST ECONOMICAL CONSTRUCTION OF SAID PROJECT * * * " IS APPLICABLE TO ANY AND ALL CONTRACTS FOR " CONSTRUCTION WORK " ON COUNTY HIGHWAYS (AS DISTINGUISHED FROM " REPAIR " OR " MAINTENANCE " WORK DESIGNED TO RESTORE THE SURFACE OF SUCH HIGHWAYS), INCLUDING ANY AND ALL CONTRACTS AGAINST THE PROCEEDS OF THE $800,000 COUNTY PERMANENT ROAD AND BRIDGE BONDS OF 1946, ISSUED UNDER 69 O.S. 161 [69-161] TO 69 O.S. 169 [69-169] FOR THE PURPOSE OF BUILDING AND CONSTRUCTING COUNTY ROADS, INCLUDING NECESSARY CULVERTS AND BRIDGES, GRADING AND DRAINAGE. (HIGHWAY, ROADS, PROJECTS, BIDDING, CONSTRUCTION, BONDS, PROCEEDS) CITE: 69 O.S. 48 [69-48], 69 O.S. 161 [69-161], 69 O.S. 169 [69-169] [69-169], OPINION NO. APRIL 11, 1944 (JAMES C. HARKIN)